Judgment modified on the law and facts by deleting therefrom that portion which dismisses the complaint upon the merits on the ground that the dismissal of the complaint is inconsistent with the declaration of rights, and as so modified judgment affirmed, with costs to the respondent. All concur. (Appeal from a judgment of Erie Trial Term dismissing plaintiffs’ complaint in an action for a declaratory judgment to determine plaintiffs’ right to protection under the liability insurance policy from damages resulting from an explosion while their employees were engaged in welding operations on machinery.) Present-—McCurn, P. J., Vaughan, Kimball, Williams and Bastow, JJ.